Citation Nr: 1755265	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-14 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 2002 to February 2003, from March 2005 to March 2007, and from September 2008 to February 2010, and from May 2011 to May 2014, with additional service in the Army National Guard.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA).  In October 2015, a Travel Board hearing was held before the undersigned, and a transcript of the hearing is in the record.  In February 2016, the Board remanded the matters for additional development.


FINDINGS OF FACT

1.  A chronic low back disability was not manifested in service, and is not currently shown.

2.  Competent medical evidence establishes that the Veteran's degenerative joint disease (DJD) of both knees had its onset (was incurred) in service.


CONCLUSIONS OF LAW

1.  Service connection for a low back disability is not warranted.  38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.304 (2017). 

2.  Service connection for DJD of both knees is warranted.  38 U.S.C. §§ 1110, 1112, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  VA's duty to notify regarding the claimed low back disability was satisfied by correspondence in April 2011.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  Inasmuch as this decision grants service connection for right and left knee disabilities, there is no reason to belabor the impact of the VCAA on those matters.  Any notice or duty to assist omission is harmless.   

The Veteran has not raised any other issues with respect to the duties to notify and assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ("the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  A deficiency under Bryant v. Shinseki, 23 Vet. App. 488 (2010), is not alleged (see Dickens and Scott).  

In the February 2016 remand, the Board noted that a June 2011 response from Delaware Valley Orthopedic Associates indicates that they are out of business, and the record did not reflect any follow-up to that response, to determine what became of the treatment records from that practice, as required.  The Board noted that further development for the records and notice to the Veteran were necessary.  The Board instructed that the AOJ should, with any necessary authorization from the Veteran, follow up on the previous attempt to secure records of the Veteran's treatment from the provider.  By February 2016 AOJ letter, the Veteran was asked to complete and return a VA Form 21-4138 authorization for VA to secure treatment records from Delaware Valley Orthopedic Associates.  She did not respond.  The Board finds there has been substantial compliance with its February 2016 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).


Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic diseases (to include arthritis), may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  For diseases listed in 38 C.F.R. § 3.309(a), a nexus to service may be established by showing continuity of symptomatology following service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Low back disability

The Veteran contends that her constant low back pain resulted from repetitive use trauma (running, climbing, jumping, lifting, etc.) in service.  Her STRs note complaints of back pain during her deployments in 2009 and 2013.  In February 2009, she complained of lower back pain radiating into the top of the buttocks when lifting heavy items during mission related activities, which continued during the remainder of the deployment.  In September 2009, she complained of low back pain for 2 years with exacerbation of symptoms.  In June 2013, she underwent physical therapy for treatment of back pain.

On May 2011 VA examination, the Veteran reported that she developed a lumbar spine condition as a result of prolonged physical military activity including standing, walking, running, climbing, jumping, and lifting.  She complained of mild constant pain in the low back without radiation to the lower extremities.  She reported difficulty sitting for more than 1 hour, standing and walking for more than 2 hours, and bending and lifting more than 20 pounds due to low back pain.  She reported that her lumbar spine condition had remained the same since her military discharge in September 2009.  The lumbar spine was normal on orthopedic examination.  The examiner opined that, despite subjective complaints, there was no evidence to support a diagnosis [of a low back disability].

April 2012 VA treatment records note that a bone scan revealed osteoporosis of the lumbar spine.  August 2012 lumbosacral spine X-rays were interpreted as normal, with no spondylolysis or spondylolisthesis, disc spaces intact, and no degenerative or posttraumatic changes seen.

On March 2016 VA examination (pursuant to the Board's remand), the Veteran reported the onset of thoracolumbar spine pain in November 2008 after rigorous military exercise.  The examiner noted that the Veteran was evaluated for a thoracolumbar spine condition in October 2009, which was treated conservatively with physical therapy for 2 to 3 weeks; she was released back to full duty without limitations after the completion of physical therapy.  The Veteran reported that she did not sustain injury to her thoracolumbar spine prior to her next deployment in May 2011.  It was noted that during her next deployment the Veteran received physical therapy for a thoracolumbar spine condition twice a week for 4 weeks in June 2013 while being maintained on full duty assignments.  The examiner noted that the Veteran's post deployment medical examination in April 2014 was reported as a normal medical exam, and that she was released from active service without limitations.  The Veteran reported that she had not sustained injury to her thoracolumbar spine since her discharge from active service in May 2014.  On examination, she reported having intermittent thoracolumbar spine region pain since her separation from service; she did not endorse having thoracolumbar spine flare-ups or any functional loss or impairment of the spine.  Thoracolumbar spine X-rays were interpreted as normal, with no significant degenerative disc disease or malalignment and vertebral body heights maintained.  Following physical examination, there was no diagnosis of a thoracolumbar spine condition.  The examiner noted that a thoracolumbar spine condition was not found on X-ray studies in May 2013, July 2013, or March 2016.  The examiner explained that, although the STRs show evidence of a back condition during the Veteran's deployments in 2008 to 2010 and 2011 to 2014, it was self-limited and resolved with treatment.  The examiner stated that there was no basis for rendering an opinion regard an association between a thoracolumbar spine condition and the Veteran's military service.  The examiner stated that it is known in the medical literature that osteoporosis and degenerative disease of the thoracolumbar spine are two common but different conditions; therefore, rendering an opinion with regard to degenerative disease of the thoracolumbar spine secondary to osteoporosis is not applicable.  

As the Veteran's back complaints in service were acute, and resolved, and a chronic back disability was not manifested therein, service connection for such disability on the basis it became manifest in service and persisted is not warranted.  

The threshold requirement that must be met with respect to this claim (as with any claim seeking service connection) is that there must be competent evidence that the Veteran currently has (during the pendency of the claim has had) a diagnosis of the disability for which service connection is sought, here a chronic low back disability.  See 38 U.S.C.A. § 1110.  The record does not include any such evidence.  Treatment records associated with the record do not show a diagnosis of, or treatment for, any chronic low back disability during the pendency of the instant claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  While the Veteran is competent to observe she has/has had back complaints and symptoms, the diagnosis of a back disability is a medical question, beyond the scope of lay observation or common knowledge; it requires medical expertise (oft informed by diagnostic studies).  The Veteran is a layperson, and her own opinion that she has a chronic low back disability is not competent (and probative) evidence in the matter.  Notably, pain of itself, without underlying pathology, is not a compensable disability.  Significantly, the Veteran has not identified any medical professional who (at any time since service) has assigned her a diagnosis of a chronic acquired low back disability, or provided her treatment for such disability.  On VA examination pursuant to the Board's remand (to secure a definitive medical opinion in the matter) the examiner found no thoracolumbar spine disability.  

Regarding the finding of osteoporosis, such pathology is defined as "a disease that thins and weakens the bones.  Your bones become fragile and break easily, especially the bones in the hip, spine, and wrist."  (See Medlineplus.gov.)  Osteoporosis is a finding on diagnostic study and not of itself a compensable disability.  Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1; see also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  The Veteran's postservice diagnosis of osteoporosis only represents diagnostic findings, and not an actual disability due to disease or injury for which VA compensation benefits are payable.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996).  The record does not identify or suggest (and the Veteran has not alleged) an underlying disease to which the osteoporosis may be related.  A compensable current chronic acquired low back disability is not shown.   

Accordingly, the Veteran has not presented a valid claim of service connection for a low back disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  [The Veteran is advised that a future diagnosis of a chronic low back disability may be considered new evidence sufficient to reopen this claim.]

Bilateral knee disability

The Veteran contends that her intermittent pain, stiffness, and weakness of both knees resulted from repetitive use trauma (from running, climbing, jumping, lifting, etc.) in service.  Her STRs note complaints of bilateral knee pain and stiffness during her deployment to Iraq in 2009.  In April 2009, she complained of bilateral knee pain, swelling and burning which kept her up at night, with pain during deployment and continued throughout the mission.  In August 2009, it was noted that X-rays of the knees showed bilateral medial compartment degenerative joint disease, and exam showed mild edema anterior and no effusions.  In September 2009, she complained of bilateral knee pain, intermittent for about 8 months.  September 2009 X-rays of the knees found calcification of the quadriceps femoris tendon at its insertion into the patella, and an August 2009 health assessment notes "arthritis of both knees".  In June 2013, she underwent physical therapy for treatment of knee pain.

On May 2011 VA examination, the Veteran reported that she developed a bilateral knee condition as a result of prolonged physical military activity including standing, walking, running, climbing, jumping, and lifting.  She complained of mild intermittent bilateral knee pain with mild intermittent stiffness and weakness of both knees, occurring 3 to 4 times weekly.  She reported difficulty standing and walking for more than 2 hours, walking up and down steps, and climbing and squatting due to bilateral knee pain.  She reported that her bilateral knee condition had remained the same since her military discharge in September 2009.  Both knees were normal on orthopedic examination.  The examiner opined that, despite subjective complaints, there was no evidence to support a diagnosis.

August 2012 X-rays of the knees showed no evidence of fracture-dislocation, no definite evidence of joint effusion or degenerative change, and the joint spaces appeared normal although evaluation of the medial and lateral compartments was somewhat limited as both knees were moderately obliqued, likely anatomic, but appeared grossly normal.

At the Board hearing, the Veteran testified that she receives ongoing VA treatment for knee pain.

On March 2016 VA examination (pursuant to the Board's remand), the Veteran reported the onset of bilateral knee symptoms in November 2008 after rigorous military exercise.  The examiner noted that the Veteran was evaluated for a bilateral knee condition in October 2009, which was treated conservatively with physical therapy for 2 to 3 weeks and she was released back to full duty without limitations after completion of the physical therapy.  The examiner noted that during the next deployment, the Veteran underwent physical therapy for a bilateral knee condition twice a week for 4 weeks in June 2013 while being maintained on full duty assignments until her discharge from service in May 2014.  The Veteran reported that she did not seek evaluation for her knees during her active service from May 2011 to May 2014, and had not sustained a knee injury since her discharge from service in May 2014.  On physical examination, the Veteran reported intermittent pain in both knees since her separation from service.  X-rays of both knees showed mild narrowing of the medial and lateral joint compartments bilaterally.  The examiner opined, in essence, that the mild DJD of both knees shown on X-ray was unrelated to the Veteran's service.

Inasmuch as the March 2016 VA examiner has acknowledged that the Veteran has mild DJD in both knees, it is no longer in dispute that she has a chronic disability of each knee.  The Board also finds that there is ample documentation that the DJD of both knees was first manifested in service and has persisted since.  The Veteran has submitted lay statements and testimony supporting that her bilateral knee complaints began in service.  The Board finds her statements and testimony credible; they are consistent with contemporaneously documented clinical data.  The Board finds particularly noteworthy that DJD of both knees (a chronic disease) was found on X-rays during service in August 2009.  While the March 2016 VAQ examiner opined, in essence, that the bilateral knee DJD is unrelated to the Veteran's service, that provider did not acknowledge the X-ray evidence of the bilateral knee DJD during service (or provide any basis for dissociating any current knee DJD from the bilateral knee DJD documented in service.  

The evidence reasonably supports that the Veteran's chronic bilateral knee DJD became manifest (was incurred) in service.  Resolving any remaining reasonable doubt in her favor, as required (see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), the Board finds that all of the requirements for establishing service connection are met.  Service connection for bilateral knee DJD is warranted.


ORDER

Service connection for a low back disability is denied.

Service connection for right and left knee DJD is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


